UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
JOHN DERRICK BAPTISTE CASE NO. 6:19-CV-00488 SEC P
VERSUS JUDGE SUMMERHAYS
BRANDON DECOU, ET AL MAGISTRATE JUDGE HANNA
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after an independent review of the record,
determining that.the findings are correct under the applicable law, and considering
the objections to the Report and Recommendation in the record;

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff's civil
rights complaint filed pursuant to 42 U.S.C. §1983 be DISMISSED WITH

PREJUDICE.
nh —
A day of Nol 7 ;

THUS DONE in Chambers on this

2019.

 

 
      

Robert R. Summerhays )
United States District Judge.-

 

 
